United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                        ___________

                                        No. 04-3262
                                        ___________

In re: Julia A. Strong,                      *
                                             *
               Debtor.                       *
--------------------------------             *
                                             *
Julia A. Strong,                             *
                                             *
               Appellant,                    * Appeal from the United States
                                             * Bankruptcy Appellate Panel
       v.                                    * for the Eighth Circuit.
                                             *
Bank of America,                             *    [UNPUBLISHED]
                                             *
               Appellee.                     *
                                        ___________

                                   Submitted: June 24, 2005
                                      Filed: July 8, 2005
                                       ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Julia Strong appeals the Bankruptcy Appellate Panel’s (BAP’s) order
dismissing as moot her appeal from the bankruptcy court’s1 order. After careful de
novo review, see Midwest Farmworker Employment & Training, Inc. v. United States

       1
       The Honorable Barry S. Schermer, United States Bankruptcy Judge for the
Eastern District of Missouri.
Dep’t of Labor, 200 F.3d 1198, 1201 (8th Cir. 2000); In re Cool Fuel, Inc., 210 F.3d
999, 1001 (9th Cir. 2000), we conclude that the BAP properly dismissed the appeal
as moot, see In re Rodriquez, 258 F.3d 757, 759 (8th Cir. 2001) (per curiam)
(appellate court cannot modify sale in bankruptcy and must dismiss appeal as moot,
if appellant has not received stay pending appeal); United States v. Fitzgerald, 109
F.3d 1339, 1342 (8th Cir. 1997) (debtor who fails to obtain stay of foreclosure sale
has no remedy on appeal, and appeal is moot).

      Accordingly, we affirm.
                     ______________________________




                                        -2-